Form 20-F Sumário PRESENTATION OF FINANCIAL AND OTHER INFORMATION 4 FORWARD‑LOOKING STATEMENTS 5 PART I 5 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISERS 5 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 5 ITEM 3. KEY INFORMATION 6 3.A. Selected Financial Data 6 3.B. Capitalization and Indebtedness 9 3.C. Reasons for the Offer and Use of Proceeds 9 3.D. Risk Factors 9 ITEM 4. INFORMATION ON THE COMPANY 21 4.A. History and Development of the Company 21 4.B. Business Overview 25 4.C. Organizational Structure 109 4.D. Property, Plants and Equipment 109 ITEM 4A. UNRESOLVED STAFF COMMENTS ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 5.A. Operating Results 109 5.B. Liquidity and Capital Resources 136 5.C. Research and Development, Patents and Licenses 5.D. Trend Information 149 5.E. Off-balance sheet arrangements 149 5.F. Tabular Disclosure of Contractual Obligations 150 5.G. Safe Harbor 150 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 6.A. Board of Directors and Board of Executive Officers 150 6.B. Compensation 158 6.C. Board of Directors Practices 158 6.D. Employees 163 6.E. Share Ownership 164 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 7.A. Major Shareholders 164 7.B. Related Party Transactions 168 7.C. Interests of Experts and Counsel 168 ITEM 8. FINANCIAL INFORMATION 8.A. Consolidated Statements and other Financial Information 168 8.B. Significant Changes 170 ITEM 9. THE OFFER AND LISTING 9.A. Offer and Listing Details 170 2 Form 20-F – December 2014 9.B. Plan of Distribution 174 9.C. Markets 174 9.D. Selling Shareholders 175 9.E. Dilution 175 9.F. Expenses of the Issue 175 ITEM 10. ADDITIONAL INFORMATION 10.A. Share Capital 176 10.B. Memorandum and Articles of Association 176 10.C. Material contracts 184 10.D. Exchange controls 184 10.E. Taxation 184 10.F. Dividends and Paying Agents 189 10.G. Statement by Experts 189 10.H. Documents on Display 189 10.I. Subsidiary Information 189 ITEM 11. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 12.A. Debt Securities 193 12.B. Warrants and Rights 193 12.C. Other Securities 193 12.D. American Depositary Shares 193 PART II ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS ITEM 15. CONTROLS AND PROCEDURES ITEM 16. [RESERVED] 16.A. Audit Committee Financial Expert 195 16.B. Code of Ethics 195 16.C. Principal Accountant Fees and Services 195 16.D. Exemptions from the listing standards for Audit Committees 196 16.E. Purchases of Equity Securities by the Issuer and Affiliated Purchasers 196 16.F. Change in Registrant's Certifying Accountant 197 16.G. Corporate Governance 197 PART III ITEM 17. FINANCIAL STATEMENTS ITEM 18. FINANCIAL STATEMENTS ITEM 19. EXHIBITS Table of Contents Form 20-F PRESENTATION OF FINANCIAL AND OTHER INFORMATION In this annual report, the terms "Bradesco," the "Company," the "Bank," the "Bradesco Group," "we,” the “Organization,” and "us" refer to Banco Bradesco S.A., a sociedade anônima organized under the laws of Brazil and, unless otherwise indicated, its consolidated subsidiaries. All references herein to " real ," " reais " or "R$" refer to the Brazilian real, the official currency of Brazil. References herein to "U.S. dollars," "dollar" and "US$" refer to United States dollars, the official currency of the United States of America (USA). Our audited consolidated financial statements as of and for the years ended December 31, 2014, 2013 and 2012, with the corresponding notes, are included under "Item 18. Financial Statements" of this annual report and were prepared in accordance with International Financial Reporting Standards (IFRS) as issued by the International Accounting Standards Board (IASB). For certain purposes, such as reports for Brazilian shareholders, filings with the Brazilian Securities and Exchange Commission (CVM) and determining dividend and federal income tax payments, we use accounting practices adopted in Brazil for financial institutions authorized to operate bythe Brazilian Central Bank (Banco Central do Brasil), or the "Central Bank." Some data related to economic sectors presented in this annual report was obtained from the following sources: Brazilian Association of Credit Card Companies and Services ( Associação Brasileira das Empresas de Cartão de Crédito e Serviços), or ABECS; Brazilian Association of Leasing Companies ( Associação Brasileira de Empresas de Leasing ), or ABEL; Brazilian Association of Financial and Capital Markets Entities ( Associação Brasileira das Entidades dos Mercados Financeiros e de Capitais ), or ANBIMA; Brazilian Health Insurance Authority ( Agência Nacional de Saúde Suplementar ), or ANS; Central Bank; Brazilian Bank of Economic and Social Development ( Banco Nacional de Desenvolvimento Econômico e Social ), or BNDES; National Association of Private Pension Plans and Life ( Federação Nacional de Previdência Privada e Vida ), or FENAPREVI; Getulio Vargas Foundation (Fundação Getulio Vargas), or FGV ; and Private Insurance Superintendence ( Superintendência de Seguros Privados ), or SUSEP. Certain figures included in this annual report have been subject to rounding adjustments. Accordingly, figures shown as totals in certain tables may not be an arithmetic aggregation of the figures that precede them. References in this annual report to the “common shares” and “preferred shares” are to our common shares and preferred shares, respectively, and together our "shares." References to “preferred share ADSs” in this annual report are to preferred share American Depositary Shares, each representing one preferred share. The preferred share ADSs are evidenced by preferred share American Depositary Receipts, or preferred share ADRs, issued pursuant to an Amended and Restated Deposit Agreement, dated as of July 22, 2009, by and among us, The Bank of New York Mellon, as depositary, and the holders and beneficial owners of preferred share ADSs evidenced by preferred share ADRs issued thereunder (the “ Preferred Share ADS Deposit Agreement
